Title: General Orders, 1 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Friday October 1st 1779.
          Parole Frederick’s burgh—  C. Signs Groton. Haddam.
        
        A regiment from each of the Pennsylvania brigades is immediately to replace the North-Carolina brigade on Constitution Island to be employed in carrying on the works ’till further orders.
        General Putnam will take the direction of the Look-out boats down the river to be employed as heretofore for the security of this post and the different encampments.
        The officers commanding regiments will be particularly attentive to the Chimnies in their respective regiments and will see that the funnels are raised so high as to secure the Markees and Tents from damage either from fire or smoke.
        At the General Court Martial whereof Col. Bradford is President 21st ultimo—Captain Von Heer was tried—1st “For unofficer and ungentlemanlike conduct in abusing David Parks an Inhabitant of Pennsylvania and ordering said Parks’s waggoner to be whipped. 2ndly For defrauding the United States in converting two public horses to his own private property without proper authority” & acquitted of the charge of unofficer and ungentlemanlike conduct in abusing David Parks an inhabitant of Pennsylvania.
        The Court are of opinion that Captain Von Heer is guilty of ordering David Parks’s Waggoner to be whipp’d, which conduct was unofficerlike and unjustifiable being a breach of Article 5th Section 18th of the rules and articles of war; They acquit him of the 2nd charge and sentence him to be reprimanded in General orders.
        The General approves the sentence. There does not appear to have been sufficient provocation for the treatment of said Parks—but he principally blames a want of circumspection in Captain Von Heer: An officer impressed with the delicacy of his own character should avoid putting himself in a situation that exposes him to intrusion and insults; which often proceed from an ignorance of the rules of decorum & which lead to such disagreeable disputes and violences.
        At the same Court Benjamin Ballard late Assistant Commissary of Issues to General Paterson’s Brigade was tried for “Selling rum, flour, pork, hides, tallow and other Stores the property of the public without any orders or authority for so doing & contrary to the tenor of his bond and oath of office.[”]
        The Court are of opinion that he is guilty of the charges exhibited

against him being breaches of Article 1st Section 12th of the Articles of War and do sentence him to pay for (at the price they can now be purchased, to be fixed by the Commissary General of purchases and be paid to Mr Fitch D.C.G. of Issues,[)] 3 barrels of flour—8½ gallns of rum 5½ Cwts flour—4 hides—wt 216 pounds—45 pounds tallow & 10 empty hogsheads—They are further of opinion that he pay to Mr Fitch Depy Comy Genl of Issues the several sums annexed to the following articles.
        
          
            For 6 barrels flour
            56
            dollars
          
          
            1 Tierce & 3 barrels do
            122½
            do
          
          
            Onions &c.
            4
            do
          
          
            1 hogshead & 25 barrels flour
            268
            do
          
          
            4 barrels pork
            72.
            do
          
          
            ½ hogshead bread
            4
            do
          
          
            1 Tierce rice
            ¼
            do
          
        
        amounting to five hundred twenty six and ¾ dollars and to make good to the Public the damage they have sustained by his selling the articles he is found guilty of, as before specified—that he forfeit all his pay, be dismissed from the service as Commissary; that he be taken into custody & detained ’till the damage is made good in the manner directed by the Court.
        The Commander in Chief confirms the sentence & orders it to be carried into execution.
        Mr Paterson Assistant Commissary of Hides was tried at the same Court for “Giving a Pass to a soldier in the Maryland line without authority.”
        The Court are of opinion that he had no right to give the soldier a Pass, but from his candid confession of the fact and his promising not to be guilty of the like in future, the Court are of opinion that he should be released from his Arrest.
        The General confirms the opinion of the Court.
        Captain Lieutenant Varner of the 1st North-Carolina regiment was also tried at the same Court, 1st “For playing Cards repeatedly in camp contrary to general and brigade orders—2ndly For conniving at and encouraging the same practice among the soldiers to the great prejudice of good order and military discipline—3rdly For playing Cards in camp since his Arrest in contempt of orders &—4thly For breaking his Arrest.”
        The Court are of opinion that he is guilty of the charges exhibited against him except that part of the 1st charge which mentions his playing Cards “contrary to brigade orders”—The 1st and 3rd charges

being breaches of His Excellency the Commander in Chief’s orders issued the 8th of January 1778—the 2nd a breach of Article 5th Section 18th and the 4th a breach of Article 20th Section 14th of the Articles of War and they do sentence him to be cashiered.
        His Excellency the Commander in Chief confirms the sentence of the Court & orders it to take place immediately.
        The troops in future to be inspected between the 1st & 5th of each month.
      